Title: From George Washington to Major General Alexander McDougall, 17 March 1779
From: Washington, George
To: McDougall, Alexander


Sir,
Head Quarters Middle Brook March 17th 1779
I received intelligence last night, that the enemy on Staten Island are in motion, with more than usual demonstration and parade. This may intend an incursion into the Jerseys, or it may be meant to cover an expedition elsewhere—possibly against the posts under your command. I therefore think it necessary to communicate to you the intelligence, I have received to put you upon your guard and that you may accelerate the succours pointed out in my letter of yesterday.
Should you get information that the enemy have made a movement this way in force—I would recommend it to you, in concurrence with General Putnam, to march as large a body of troops as can be spared towards Kings-bridge, to give an alarm there and create a diversion in our favour; but this must be done with so much caution, as not to endanger the important posts under your command. I am Dr Sir Your most Obedt servt
Go: Washington
P.S. You will forward the inclosed to General Putnam—who is directed to give the most immediate succor should the effort be directed up the north river.

